In an action pursuant to article 15 of the Real Property Law to compel determination of a claim to real property, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County, dated October 24, 1961, which: (1) granted their motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice; (2) declared that the plaintiffs owned the fee of the property taken by the defendant in widening Old Mill Road, Wantagh, in the area abutting plaintiffs’ property line on the easterly boundary thereof, as it appeared on a condemnation map; and (3) adjudged that the ownership of the property declared by the judgment was subject to an easement over that land for highway use and was further subject to extinguishment of plaintiffs’ rights thereto upon payment by the defendant to plaintiffs of the nominal sum of six cents. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Babin, JJ., concur.